Title: To John Adams from Isaiah Thomas, 25 March 1801
From: Thomas, Isaiah
To: Adams, John



Honored Sir,
Worcester, March 25th 1801.—

I have taken the liberty to enclose you a few numbers of our weekly Spy, being from March 4, which is the commencement of the Volume.—Should they afford you any amusement, I shall be happy to continue sending them to you, and shall be amply rewarded in so doing.—With Sentiments of Esteem, I subscribe myself, your most obedient & / very huml Servt—

Isaiah Thomas, Junr